TIREY, Justice
(dissenting).
At a former day of this term, this court, in a unanimous opinion, sustained appellant’s Points 1 and 2, and reversed and rendered this cause. I am still of the opinion that our action in so doing was correct.
I quote substantially appellant’s Points 1 and 2:
1. The' court erred in overruling appellant’s motion for a peremptory instruction and refusing its Requested Special Charge No. 1, because (1) the evidence is wholly insufficient to show that the collision was proximately due to any negligence on the part of the operator of appellant’s train, and (2) because the evidence conclusively shows that the collision was proximately due to the negligence of appellee’s employee, Warner McCarty, the driver of the truck, while acting in the course of his employment.
2. The court erred in overruling appellant’s motion for judgment non obstante veredicto, because the evidence is wholly insufficient to show that the train operatives failed to keep a proper lookout, and that such failure, if any, was the proximate cause of the collision, or that the speed of the train was a proximate cause of the collision; and, further, because the evidence conclusively shows that the collision was proximately due to the negligence of appellee’s employee (a) in failing to keep a proper lookout for trains while approaching the railroad crossing; (b) in failing to stop within 50 feet and not less than 15 feet from the nearest rail of the railroad track upon which the train was traveling; and (c) in proceeding upon said track when he could not do so safely; the train then being within 1500 feet of the crossing, emitting a signal audible at such distance, and plainly visible and in hazardous proximity to the crossing.
*253In appellant’s brief we find substantially the following statement: This train-truck collision occurred in the city of Corsicana on March 12, 1955 at about 1:00 o’clock A.M. The motor truck and refrigerator trailer owned by appellee was being driven by his employee, McCarty, and was struck by appellant’s southbound passenger train. Appellee sought recovery for injuries to his property and appellant reconvened for expense of repairs to its Diesel engine. Immediately prior to the accident the truck was headed west on East Collin Avenue but was stopped on the main line of the track at the time of the collision about two blocks north of the passsenger depot. The truck driver was approaching the crossing from the east and had crossed a switch track located about 123 feet east of the main line track, and another switch track located east of and next to the main line, and, at the time of the collision, the truck and trailer were standing motionless. On the first switch track, east of the main line and south of Collin Avenue, -was a caboose and a string of cars which were not in motion, the engine having been detached and moved down south of the depot, where it was parked on a transfer track waiting for a Cotton Belt connection. From a point about 120 feet east of the main line track where the collision occurred, looking in a northerly direction, there was no obstruction to a person approaching the main line track from the east from seeing a train approaching the crossing from the north.
Appellee’s case is based almost entirely upon the testimony of his truck driver. It is substantially as follows: That the overall length of the truck and trailer was 45 feet; that he was traveling westward on Collin Street about 15 miles an hour and stopped about 15 feet from the first track; he looked up and down the track and did not hear any kind of whistle or bell to his right, but did hear what appeared to be a switch engine switching back and forth, and didn’t know where it was; that there was no flagman or automatic signal light at the crossing — only the regular cross arm signal — warning the public that this was a railroad crossing; that from a point about 1500 feet north of Collin Street the railroad tracks are in a continuous curve; that approaching the main line railroad track from the east there is track 1, track 2, track 3, and the main line track 4; that track 2 is a dead track which starts on the south side of the street and stops on the north side, but the driver did not know it was a dead track at that time; that he stopped before proceeding across the first track 15 to 20 seconds — long enough to look both ways; that what he was watching mostly at that time was the caboose on the freight train that had attracted his attention from the time he left the highway; (as I understand the driver’s testimony, when he turned from the highway into Collin Street, he was proceeding from the highway on to Collin Street at substantially a right angle as he approached the crossing); that he has measured from the point where he stopped to the center of the main line track, and that it is about 138 feet; that looking north from that point “you can see the continuation of the railroad track about 1150 feet— you can see from Collin Street almost to Third Street;” that the train that struck him was traveling south on the main line track; that he looked hack to Ms right again after he got about even with the caboose that was sitting on this No. 2 track, zvhich was the track immediately east of the main line; that the caboose was located about 15 to 20 feet south of Collin Street; that no part of it was across the public street; that he then looked to his right and saw the train, and up until the time he saw the train he did not hear the engine or bells from his right, and that his capacity to hear is not impaired in any way; that he docs not zvear glasses and his eyesight is normal, so far as he knows; that from the time he started up after he made his first stop, he did not look to his right any more except the time when he saw the train coming, and he was then just about even zmth the back of this caboose, and the rate of his speed was then about five to eight or ten miles per hour, but does not know exactly; that these *254Diesel trucks do not enable anyone to pick up at a great rate of speed at 50 to 60 feet; that they are sluggish; that when he looked to his right and saw the train coming, his first reaction was to stop as soon as possible, and then he tried to back the truck off the tracks and clear it; that the train was about 550 to 650 feet from his truck when he first saw it, and it looked like it was proceeding toward him at a rapid rate of speed; that in his judgment the train was going faster than 25 miles per hour; that from the time he first saw the train it took him from seven to ten seconds to bring his truck to a complete dead stop; that from the time he first saw the train until the time of the impact was from 15 to 20 seconds and that it took that 15 to 20 seconds for the train to travel that distance; that he heard the whistle blowing continuously and the engine of the train running, but did not hear anything else, such as brakes or anything like that; that he was not able to get his truck started in reverse and did not leave, or make any effort to leave the truck he was riding in before the train hit him; that it would take from 12 to 15 seconds under normal conditions to shift the gears and get the truck in reverse and get it moving; that the train struck the front part of the trailer and the back part of the tractor, the bulk of the front of the engine hitting the trailer and the right front corner of the engine hitting the back of the tractor; that after the impact the trailer spun around and jammed into the caboose, and the tractor also spun around and stopped diagonally to the tracks; that up until that time he had not turned off the motor; that the front of the train went to about the station, about two blocks, before it stopped, the passenger coaches stopping on the crossing; that at the time he drove upon the first track and until the time he arrived at the second track, he did not know that there was a train approaching him from the right, and was not trying to race any train across the track; that from the time he stopped his track so that the trailer was across part of the main line he did not know of anything he could have done to have extricated himself from that dangerous position; that in stopping the truck he just pushed the brake down as far as it would go and stopped it as fast as he could; that what prompted him to stop the truck, he just looked back and saw the train coming from the north and did not know what track it was on; that it appeared to him that he had farther to go to clear the tracks if he went forward than if he backed up, and that is what he tried to do; that if he had stopped 50 feet from the most easterly switch track and looked to the right, there was a mesquite tree to obstruct his view; that the building shown in Plaintiff’s Exhibit No. 4 would have obstructed his view if he had stopped 50 feet from the first track; that he had an amber light on the right side of his trailer, at the top corner from the front, one at the bottom from the front corner and one in the center from the bottom, also a red light at the top on the back, and another one at the bottom; that after the train came around the curve there was nothing to obstruct the view of anyone riding the train looking down the tracks; that the train had a wigwag light that shone on both sides of the track; that it would have to be as close as Fifth Avenue for that light to be shining down the track, because of the curvature of the track; that it is a continuous curve from Third Avenue on southward to Collin Avenue, and it begins to straighten out just about Collin, and from there on into the station it is almost straight; that he measured with a steel tape the distance from Collin Street to Third Avenue and it is approximately 1200 feet, and that it is about 375 feet from Collin Street to Fifth Avenue, measuring down the center of the track with the curve; that he couldn’t see the signal light on Fifth Avenue and did not hear any bell from that direction prior to the time he stopped; that it is between 350 and 375 feet from Collin Street to that signal light; that when he first saw the train it was 550 to 650 feet away and was beyond Fifth Avenue; that he did not know of anything the fireman or engineer did to stop the train or to warn him other *255than to blow the whistle continuously, that “he blew it steady from the time that I saw him until he hit me.”
He further testified to the effect that he could look up the railroad track from Collin Street and see 1,200 feet to the north; that the lights he testified about on the side of his truck or trailer were about 2½ inches long and 2 inches in height and were the kind usually used— about six candle power — not designed for illumination but to mark the trailer and let any person know where the trailer is; that the train was about 5S0 to 650 feet from him before he saw it, and it had that oscillating light swinging back and forth, and also had a beam light on the front of it, and that if he didn’t see the train with all of that big lighting equipment swinging back and forth until it was from 550 to 650 feet from him, it is possible that the engineer or fireman may not have seen the truck until they were much closer; that if they had an open track in front of them, he had an open view to the north of him; “that open view is clear hack to about 35 feet before I got to the first track;" that for 138 feet he had absolutely nothing to obstmct his viezv north; that the caboose was about 15 or 20 feet to his left on the track east of the main line track; that the caboose did not obstruct his view, but he was watching it to keep it from backing over him; that he was watching the caboose and never did look to the north until he got about even with the caboose, when he looked and saw the train, and he was then about 15 to 20 feet from the main track; that when he stopped back approximately 25 feet from the first track the train hadn’t come around the curve; “Q. All right, from that point, 138 feet from the main track, until 18 feet of the main track, as I understand you, you never did look back to the north, is that right? A. That’s right. Q. All right. So that you traveled that 116 feet between the time you claim you stopped down to that point 18 feet of the main track without ever looking back north, that’s right, isn’t it? A. Thatfs right-” that his truck had good brakes on it and that at the time he saw the train he was going from 7 to 10 miles per hour, and that it would take him 25 feet to stop the truck when going 7 to 10 miles an hour with good brakes, and that it would take 15 to 20 seconds to stop, if going 15 to 20 miles an hour; that from the time he stopped 138 feet from the track until he got on the track itself, he did not stop any more, but continued straight on until he got to the main line track and then he stopped; that he started hearing train signals right after he turned off Highway 75; “Q. From that point on until the collision took place, you heard those train signals almost constantly, didn’t you-? A. Yes, sir, at intervals all the way down.”
He further testified that he had lived in Corsicana for a number of years in the 30’s and 40’s and at that time was thoroughly familiar with the town and knew there was a railroad crossing there; that he saw the cross-buck sign and knew that a railroad crossing, like a busy highway, is dangerous to get on unless you know you can get across; that after he stopped on the railroad track he stayed there about 7 to 10 seconds before the train hit him; that it was from 15 to 20 seconds from the time he first saw the train and started stopping until the impact occurred; that if it took the train 15 to 20 seconds to travel that 550 feet, it was going 15 to 20 miles per hour, provided the figures are correct; “Q. Do you recognize this (Defendant’s Exhibit No. 1) as being a true representation of the crossing about which we are talking? A. Well, sir, the photograph is of that particular crossing, yes. Q. Well, look at it right close and tell the jury whether it is a true representation as it appeared the day of the accident, except it is in daylight instead of at night time? A. Yes, sir.”
He further testified to the effect that the area in the right portion of the picture is truly representative of what you see to the north as you approach the crossing going west, after you get to within about *25620 feet of the first track — that after you get that close to the tracks, it does show no obstruction whatever from a vehicle coming from the east or a train coming from the north; that he knew the front of the train went more than a block but did not know how much more than a block it went after the accident; that as he approached the crossing he had his left window down and his right window may have been down; that he heard whistling all the way down from Highway 75, which he presumed came from the south; that Defendant’s Exhibit No. 5 is a view of Collin Street and the main track of the railroad looking north; that Defendant’s Exhibit No. 4 is a view of Collin Street looking eastward and the railroad crossing and the compress is to the right; that Defendant’s Exhibit No. 3 is a picture of the crossing looking from the east to the west with the camera sitting back several feet from the crossing.
He further testified to the effect that when he was 50 feet from the main line track, if he had looked to his right, the train would have been plainly visible and at 40 feet from the main line track it rvould have been even more plainly visible, and at 30 feet it would have been even more plainly visible, and the nearer he got to the track and the nearer the train got to him, the more plainly visible it was, and that the nearer he got to the track from a point 50 feet away from the main track, the greater hazard it became; that when he was 50 feet back from the main Une track on that night the train was in hazardous proximity to him, if he had seen it; “Q. In other words, you zvere so close to the track and the train was so close to you, it created a hazard by reason of its nearness, isn’t that right? A. Moving at the rate of speed it was, why, yes;” that when he looked to the north, that is when he was sure it was that train blowing its whistle and it continued to blow on up to the time of the collision, but he didn’t know whether there was a bell ringing or not; that under certain atmospheric conditions you could hear one of those whistles a couple of miles away; that -this whistle is as loud as any others you hear; that he was not hurt in the accident.
He further testified to the effect that he heard horns blowing but they sounded from the south; that he did not hear any horn that he could place as coming from the north; that just before he entered the first track to go across the series of tracks, he looked to the right and there was no train visible, nor any swinging light visible, nor any shadow or reflection of any kind to indicate that a train was coming; that when he was 50 feet from the main line he did not have any reason to look to his right, either from sound, or otherwise, any type of warning; that the weight of the tractor was about 14,000 pounds and he would guess the weight of the trailer at about 12,000 pounds. (End of McCarty’s statement.)
The fireman testified to the effect that he was riding in the left side of the cab of the engine, which was equipped with a Marrs oscillating light, and this light oscillates from side to side of the right-of-way as the train is moving and it also had a normal headlight; that it also had a Flaxon air horn of the loudest type, which, under the right conditions, you could hear a mile or two; that it also had an air valve bell which is turned on or off manually; that approaching Corsicana on the night of the accident he turned on the bell and Mr. DeLee, the engineer, started blowing the horn, and he was blowing his horn for all of the crossings intermittently as he was approaching; that he started blowing about ¾th of a mile north of Collin Street and blew it continuously until he reached the Collin Street crossing; that there was not an interval of more than a second or two when he was not blowing that horn; that he saw the truck when it was around 150 to 200 feet from the crossing and the train was then about a block away; that they were intending to stop at the passenger station, had applied the *257brakes, and were traveling around 20 miles an hour; that at the rate of speed the truck was going, it naturally was apparent that it would stop for the train, and the train was about 100 or 125 feet from the crossing when it occurred to him that the truck might not stop, and he then hollered to the engineer to “big hole” it, which means to go into emergency, which he immediately did, or was already in the act of going into emergency, because he heard the air exhaust just as soon as he finished hollering; that it takes two or three seconds for the brakes to take effect; that after the collision the train traveled approximately a block down to the next street, which was a good stop; that it could not have been brought to a stop sooner with the heavy equipment they had.
(It is without dispute that the engineer had died before the cause came to trial and we do not have the benefit of his testimony.)
Testimony was tendered to the effect that the engine that pulled the freight train into Corsicana immediately preceding the passenger train in question was stationed several blocks southeast of the point of collision, waiting and listening for a Cotton Belt connection, during which time the engine was standing idle on a transfer track several blocks from where the accident occurred and was not doing any whistling, nor was there any other engine in the vicinity at that time. Robert Powell and Bill Gallagher, who were at the dispatcher’s office of the cab company in Corsicana, on Collin Avenue one block west of the scene of the accident, listening for trains in order to dispatch taxicabs to the depot to pick up passengers, heard the freight train come in about 12:30 that night and also heard the passenger train come in about one o’clock; that between the time they heard the freight train come in and the time they heard the passenger train coming, they did not hear any other whistle signals, but did hear the passenger train when it was down about First Avenue, coming over the underpass, and heard it whistling and getting louder as it came into town, and they also heard the impact. (End of statement taken from appellant’s brief.)
In appellee’s brief we find this statement :
“The statement of appellant is correct, as far as it goes, but we believe that it should be added that prior to the time plaintiff’s driver drove upon the track, his attention was diverted to a caboose of the defendant railroad located to his left, lighted and emitting bells, whistles, etc., and that when he looked back to his right and saw the passenger train approaching he immediately applied his brakes, whereupon his truck was stopped within twenty feet; and about fifteen seconds later, before he could reverse his truck, the oncoming train had struck the trailer, causing the property damage for which recovery was had in the trial court.”
Because of the importance of the question before the court, I think it pertinent to quote in part the testimony of the truck driver:
“Q. * * * approximately how far from the first track was it that you stated you stopped? A. Well, the front of the truck about twenty-five feet.
“Q. Now if the front of the truck was about twenty-five feet, approximately how far would you, sitting in the cab of the tractor, be from the first track? A. Approximately thirty-three feet.
“Q. What did you do when you brought the truck and trailer to a stop ? A. I looked up and down the track.
“Q. Did you hear ' any kind of whistles or bells to your right? A. No, sir. • ■ .
*258“Q. Did you hear any kind of whistles or bells to your left? A. Yes, sir.
“Q. Describe what you heard? A. Well, sir, I heard what appeared to be a switch engine switching back and forth.
“Q. Well— A. I didn’t know where it was.
“Q. What kind of sounds did you hear from that switch engine ? A. Whistles. * * *
“Q. Now, Mr. McCarty, when you left the Green Lantern Cafe you started hearing train signals right after you turned off Highway 75, didn’t you? A. Yes, sir.
“Q. From that point on until the collision took place, you heard those train signals almost continuously, didn’t you? A. Yes, sir, at intervals all the way down * * *.
“Q. Now, Mr. McCarty, how close was that train on you before you saw it? A. About 550 to 650 feet.
“Q. All right, now that train had a great big oscillating light on it, didn’t it? A. Yes, sir.
“Q. And that oscillating light was swinging back and forth, wasn’t it? A. Yes, sir.
“Q. It also had a beam light on the front of it, didn’t it? A. Yes, sir.
“Q. Now, if you didn’t see that train with all of that big lighting equipment swinging back and forth until it was from 550 to 650 feet on you, it is entirely logical and reasonable that he may not have seen you until you were much closer to him, isn’t that correct? A. Well, I would say it is possible, yes sir.
“Q. Yes, sir. And it is reasonable and it is logical, isn’t it? A. Well, sir, in the case I wouldn’t say so, because if the train crew is sitting up there doing what they ought to be doing, then they have an open track in front of them and that’s all they had on their mind.
“Q. Mr. McCarty, if they had an open track in front of them, you had an open view to the north of you, didn’t you? A. Yes, sir.
“Q. And that open view was a good long ways back from the main track, wasn’t it? A. The open view is clear back to about 35 feet before I got to the first track.
“Q. And how far back can you tell the jury that was from the main track? A. About 138 feet.
“Q. For 138 feet you had absolutely nothing to obstruct your view to the north, did you? A. No, sir.
“Q. Can you possibly tell the jury why you didn’t see that train? A. Yes, sir.
“Q. Why? A. Because, as I said, there was a box car, that is, a caboose on a freight train.
“Q. Was that obstructing your view in any way? A. No, sir.
“Q. Uh, huh. That was to your left, wasn’t it ? A. Yes, sir.
“Q. And that was some, I believe you said, fifteen or twenty feet to your left on the track this side of the main track, wasn’t it? A. Yes, sir.
“Q. So that didn’t obstruct your view, did it? A. No, sir but it had my mind — I was watching that caboose to keep it from backing over me.
“Q. All right, let’s get down to that, then. You were watching the caboose and you never did look to the north after that, did you? A. Yes, sir.
“Q. Well, if you did, can you tell this jury why you didn’t see that train coming 1200 feet away with a big wig*259wag light on it ? A. I looked and saw that train — that is, I looked and saw that train when I was about even with the caboose,
“Q. Uh, huh. How far was that from the main track? A. About 15 to 20 feet.
“Q. Was that the first time you looked to the north? A. No.
“Q. Why didn’t you see the train sooner, then? A. Because when I stopped back here approximately 25 feet from this first track—
“Q. Yes, sir— A. * * * to look back there, that train hadn’t even come around the curve.
“Q. All right, from that point, a 138 feet from the main track, until 18 feet of the main track, as I understand you, you never did look back to the north, is that right ? A. That’s right.
“Q. All right. So that you traveled that 116 feet between the time you claim you stopped down to that point 18 feet of the main track without ever looking back to the north, that’s right, isn’t it? A. That’s right.
“Q. All right. Now did that truck of yours have good brakes on it? A. Yes, sir.
“Q. How fast were you going on that occasion? * * * A. At the time I saw the train ?
“Q. Yes, and right prior to that time? A. I would say from seven to ten miles an hour.
“Q. From seven to ten miles an hour? (Witness nodded his head.)
“Q. What distance would it take you to stop that truck going just, say, ten miles an hour with good brakes? A. Well, sir, I would say 25 feet.
“Q. Takes you 25 feet to stop going seven to ten miles an hour? A. Yes, sir. * * *
“Q. All right. Now, Mr. McCarty, from the time you stopped 138 feet from the track until you got on the track itself, did you stop any more ? A. No, sir.
“Q. You continued straight on until you got to the track and then you stopped, is that right? A. Yes, sir.”
It is without dispute that the truck driver was familiar with the railroad crossing and knew that several tracks were there. It is also without dispute that he was alerted by train signals and whistles from the time he left the highway that a train was in the vicinity of the crossing, but he saw no light on any locomotive. As I understand the driver’s testimony, his vision picked up the lights on the caboose when he left the highway. There is no testimony that he saw the engine or any light thereon at that time, but he did say that he kept his eye on the caboose because he was afraid it would back over him. There is no explanation as to why the truck driver’s vision failed to pick up the headlight on the train or the wig-wag as he proceeded except the foregoing. Since the truck driver knew the overall length of his truck and trailer and the time it would take him to stop at various speeds, I think that under our common law concept, and bearing in mind that the driver heard the train signals and whistles and was afraid the caboose would back over him, that it was his duty to bring his truck to a stop and look both ways before crossing the track on which the caboose was standing because he thought a train was in dangerous proximity to him. I think the exercise of ordinary care required the driver to do this before proceeding across this track, but this he wholly failed to do. If the driver had brought his truck to a stop within not less than 15 feet of the nearest rail of the track on which the caboose was standing and looked both ways, he would have seen the approaching train, because, under his testimony it was plainly visible when he was within 50 feet of the nearest rail of the main track on which the train was approaching, and if he had brought his *260truck to a stop within 15 feet of the nearest rail of the track on which the caboose was standing, he would have been only approximately 33 feet from the nearest rail of the main line track on which the train was approaching and in all events less than 50 feet. Although the driver says he was afraid the “caboose train” would back over him, yet he did not stop, nor did he increase or decrease his speed, nor did he look to his right until he was about even with the caboose. I think the driver’s recitation of how the accident happened, plus all of the undisputed facts and circumstances surrounding him at the time, convicts him of common law negligence in that he failed to keep a proper lookout. If the driver had brought his truck to a stop, or glanced to the right within 15 feet of the nearest rail of the track on which the caboose was standing, he would have complied with Art. 6701d, § 86, and particularly subsections (c) and (d) thereof, because he would have been some 33 feet from the nearst rail of the main line track (or less than 50 feet), and under the undisputed evidence he would have seen the approaching train and could have avoided the accident. I think his failure to do so convicts him of statutory negligence.
In Hoey v. Solt, Tex.Civ.App., 236 S.W.2d 244, 246 (no writ history), Mr. Justice Norvell makes this significant statement: “In applying the standard of a ‘person of ordinary prudence,’ the discretion or authority of a jury is admittedly extensive, but it is not without limit. This creature of the law and standard of comparison must conform to a pattern of behavior in keeping with the words used to describe him. lie must be law-abiding and can not be wholly imprudent.” That leads me to say that it is my view that the truck driver’s testimony, plus the undisputed facts and circumstances, convicts him of a failure to exercise ordinary care, and that it conclusively appears from this record. That also leads me to say that since the truck driver was hearing train whistles, train signals and bells ringing from the time he stopped at the switch track and saw the lighted caboose and believed it was a part of the train and that it might back over him, and since he did not stop or glance to the right or did not increase or decrease his speed, that reasonable minds cannot differ on the fact question that he failed to keep a proper lookout and that such failure was a proximate cause of the accident. A jury cannot draw unreasonable inferences. See Burt v. Lochausen, 151 Tex. 289, 249 S.W.2d 194, points 5 and 6, at page 199.
I think the following cases are pertinent and applicable on the question of proper lookout: In Muniz v. Panhandle & Santa Fe Ry. Co., Tex.Civ.App., 285 S.W.2d 809, 817 (n. r. e.), there is this statement: “In the instant case the driver of the automobile or the other occupant could have seen the approaching train at any time more than 100 feet from the crossing by a mere slight turn of vision to the left. It has been held that an injured party was not entitled to recover for injuries if his own negligence contributed to his injuries. McFall v. Fletcher, 138 Tex. 93, 157 S.W.2d 131.”
In Lackey v. Gulf C. & S. F. Ry. Co., Tex.Civ.App., 225 S.W.2d 630, 632 (no writ history), the Court of Civil Appeals affirmed the action of the trial court in taking the case from the jury and in a factual situation similar to ours made the following statement: “(2) We know as a matter of common knowledge that a railway engine is not easily hid or obscured, and that had appellant looked he must have seen the engine. (3) One may not claim the right to recover, because he has looked and did not see, if conditions are such that had he looked he must have seen. Creal v. U. S., D.C., 84 F.Supp. 249, 252. See also Waring v. Harris, Tex.Civ.App., Austin [Court], 221 S.W.2d 345 Writ Ref. Our conclusion from the undisputed evidence is that the approaching engine was plainly visible to appellant and was in hazardous proximity to the crossing as appellant approached it, and appellant’s failure to stop not less than 15 feet from the nearest rail of the track being used by the engine and his failure to *261wait until he could safely proceed was a proximate cause of the collision.”
In the case Gulf C. & S. F. Ry. Co. v. Gaddis, Tex.Com.App., 208 S.W. 895, 896, I find this statement: “It is well settled in this state that one who crosses a railroad track must, as a matter of law, exercise some degree of care for his own safety. All men in possession of their faculties are charged with knowledge that a railroad track is a dangerous place, and the law will not permit them to go upon the track, even at a public highway, without being charged with a recognition of the danger attending such action and the use of such care as ordinary prudence would dictate in so doing. Where no care whatever has been exercised, our courts uniformly hold that contributory negligence exists as a matter of law, and recovery is denied.”
In the case of Baltimore & O. R. Co. v. Muldoon, 3 Cir., 102 F.2d 151, 152, I find this statement: “As he (plaintiff) approached the crossing he stopped at a point where in the driver’s seat he was about eleven feet from the near rail of the first * * * track and looked to the left for approaching trains. * * * After looking to the left the plaintiff looked to the right and then proceeded to drive his truck across the tracks without again looking to the left. * * * By his own admission he failed to perform his duty, since his testimony indicated that he did not again look toward the left after he started up his truck and proceeded to drive it across the tracks.”
Going back to the McFerrin case, Tex., 291 S.W.2d 931, 940, I find this statement which I think is peculiarly applicable to the factual situation here: “Ordinary care for his own safety required that he look to his right before passing through the stopping zone. We therefore hold, as a matter of law, that the train was ‘plainly visible’ when the deceased entered, or at least while he was within the statutory stopping area * * *. We hold, as a matter of law, under the facts and circumstances of this case, that a reasonably prudent person, situated as was the deceased, should have known that an attempt to proceed over the crossing ahead of the train, was hazardous. We accordingly hold, as a matter of law, that at the time the train became ‘plainly visible’, it was in ‘hazardous proximity’ to the crossing.”
I am in accord with the majority opinion wherein the majority holds that Art. 6701d is intended to be applied to the railroad track on which the train is traveling and not the first track reached by the motorist as he approaches the crossing, if no train is being operated on the first track. I think any other view would render the statute futile.
The foregoing represents by views and I respectfully enter my dissent.